Title: From George Washington to Major General Benjamin Lincoln, 26 October 1779
From: Washington, George
To: Lincoln, Benjamin


        
          My Dear Sir,
          Head Quarters West Point 26th Octor 1779
        
        Lieutenant Colo. Ternant who will have the honor of delivering you this returns to the Southward to execute the duties of his Office of Inspector to the Troops in South Carolina and Georgia. He is furnished with the “Regulations for the order and discipline of the Troops of the United States” approved by Congress on the 29th March and by them directed to be generally observed. He is also furnished with the extracts from Genl Orders, with the forms of the returns required and all other matters relating to the Inspectorship. I am well persuaded that it is needless for me to express a desire that you should give this Gentleman your countenance and assistance in forming the Troops under your command upon the plan laid down in the Regulations—I shall only tell you, that we have already experienced, a very pleasing change in the face of our Military affairs by a steady adherence to the System. I flatter myself that by the time Colo. Ternant reaches the Southern Army, matters will be in such a situation as to admit of a regular application to the maneuvres and discipline recommended in the establishment.
        We are most anxiously waiting for accounts from the

Southward, having received no Official intelligence from thence since the 7th of September which barely announced Count D’Estaings arrival upon the Coast. I should be very happy in frequent communications with you, more especially when great events are depending upon the operations in your quarter. The Enemy, by their late movements, seem apprehensive of a visit from the Count—On the 21st Inst., they evacuated their Posts at Kings Ferry and have fallen down to New York—I have not heard from Rhode Island since the 15th they were then to every appearance preparing for an evacuation of that Post also.
        General Sullivan has returned from the expedition against the Western Indians. He has been compleatly successful, having totally destroyed the Country of the Six Nations with a very trifling loss on our side—Colo. Broadhead has also returned to Fort Pitt from an expedition against the hostile tribes upon the Head of Alleghany river; He has also destroyed their Country. I am in hopes that these severe blows will effectually intimidate the Indians and secure the future peace of our frontier.
        Nothing will give me greater pleasure than to receive a confirmation of your success to the Southward. Whatever contributes to your honor will afford the highest satisfaction to me, as I am with sincere esteem—Dr Sir Yr Most Obet servant
        
          Go: Washington
        
      